FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 9/30 Date of reporting period: 6/30/10 Item 1. Schedule of Investments. Quarterly Statement of Investments See Notes to Statement of Investments. Investments from Cash Collateral Received for Loaned Securities 0.0% c a A portion or all of the security is on loan at June 30, 2010. b Non-income producing. c Rounds to less than 0.1% of net assets. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. e At June 30, 2010, all repurchase agreements had been entered into on that date. f The security is traded on a discount basis with no stated coupon rate. Franklin Managed Trust Franklin Rising Dividends Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Managed Trust (Trust) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company, consisting of one fund, the Franklin Rising Dividends Fund (Fund). 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
